DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.         Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 is rejected because the claim recites a broad concentration range with a “+/-“ limitation which is a narrower limitation within the same claim.   The claim would be better understood as separate dependent claims.    

4.         A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Santa Cruz, US Patent Application Publication No. 2017/0291852 (hereinafter referred to as Santa Cruz).
Regarding claims 1, 3-10 and 12, Santa Cruz discloses reinforcing filaments or fibers, such as aromatic polyamide (aramid) fibers (as recited in claim 1) (see Abstract) which can be reliably measured and consistently mixed into asphalt cement concrete by:
soaking the fibers in a wetting agent, such as, water, alcohol, or treated with a surfactant to create an emulsion (as recited in claim 1 and reads on claims 5-7) (see Abstract and Para. [0004] and [0037]-[0039]), 
the treated (soaked) fiber stock may be re-spooled (wringing excess liquid as recited in claim 1 and round bar with a predetermined tension as recited in claim 3) (Para. [0023] and see Figure 2),
then severing them to a desired length, such as, 8 to 100 mm (as recited in claim 1 and reads on claims 8-10) (see Abstract and Para. [0024]), 
wherein the stock should be kept in an airtight container to prevent the wetting agent from evaporating (as recited in claim 1) (Para. [0023]) wherein the number of individual filaments in each segment depends on the number of individual filaments in the original yarn, and (optionally) the number of treated yarns combined together into a treated fiber rope. Each segment may have, for example, 250-15,000 filament segments (as recited in claim 4) (Para. [0027]).    
Santa Cruz does not explicitly disclose the ratio of fiber to liquid in the continuous aramid fiber bundle being 3:1 as recited in claim 1.  
Santa Cruz does, however, disclose in paragraph 0041 that the invention produce significant asphalt performance increases with fairly small quantities (by weight or percentage) of reinforcing fibers.  For example, adding one kilo of aramid fibers per metric ton of asphalt mix is an 0.1% ratio.  Also, that the wetting agent may double or triple the weight of the bare fibers, so an actual mixture may introduce 2-3 kg of the inventive soaked reinforcing fiber per ton of asphalt (overlaps and encompasses the range recited in claim 1 and reads on claim 12).  One of ordinary skill in the art at the time of the invention would immediately envisage the recitations of claim 1 from the disclosure of Santa Cruz with a reasonable expectation of success.    

Regarding claim 2, Sant Cruz further discloses that aramid fibers are strong, tough and limber, and difficult to cut.  The wetting process provides benefits in that respect as well: soaking the fibers in water or a similar liquid stiffens them and makes them easier to chop cleanly into segments of well-controlled length.  Thus, dosing systems (a system comprising an orifice as recited in claim 2) that cut segments from a bulk length of soaked fiber just before introduction into the mix may also be used in some manufacturing processes (Para. [0031]).  

Regarding claims 11 and 13-20, see discussion above.  

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Lang et al., US Patent Application No. 2016/0244362 (hereinafter referred to as Lang) – Lang discloses reinforcing fibers, such as aromatic polyamide ("aramid") fibers, are treated by coating with or embedding in a binder such as a Fischer-Tropsch wax.  The treated fibers are divided into suitably-sized units, which are added to bitumen, aggregate and other ingredients in an asphalt cement concrete mix.  The units shed fibers into the mix during the manufacturing process so that the fibers are distributed fairly evenly throughout the asphalt mixture. The binder may also impart beneficial qualities to the finished asphalt concrete.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771